Exhibit 10.8

PROMISSORY NOTE

(Escondido Medical Arts Centre)

 

$10,020,000.00    August 16, 2013 Loan No. 706109206   

FOR VALUE RECEIVED, CHP ESCONDIDO CA MOB OWNER, LLC, a Delaware limited
liability company (“Borrower”) promises to pay to the order of THE PRUDENTIAL
INSURANCE COMPANY OF AMERICA, a New Jersey corporation (“Lender”, which shall
also mean successors and assigns who become holders of this Note), at 2100 Ross
Avenue, Suite 2500, Dallas, Texas 75201, the principal sum of TEN MILLION TWENTY
THOUSAND AND NO/100 U.S. DOLLARS ($10,020,000.00), with interest on the unpaid
balance (the “Balance”) at the applicable rate or rates set forth in the Loan
Agreement (defined below) from and including the Funding Date (as defined in the
Loan Agreement) under this Promissory Note (this “Note”) until Maturity, and to
be paid in accordance with the terms of this Note and that certain Loan
Agreement dated as of the date hereof by and among Borrower, the Related
Borrowers (as defined in the Instrument [defined below]), and Lender (as the
same may be amended, restated, replaced, supplemented or otherwise modified from
time to time, the “Loan Agreement”). Capitalized terms used without definition
in this Note shall have the meanings ascribed to them in the Loan Agreement or
that certain Deed of Trust, Security Agreement and Fixture Filing (Escondido
Medical Arts Centre - First) dated as of the date hereof (as the same may be
amended, restated, replaced, supplemented or otherwise modified from time to
time, the “Instrument”) from Borrower to or for the benefit of Lender, as
applicable.

1. Payment Terms. Borrower agrees to pay the principal sum of this Note and
interest on the unpaid principal sum of this Note from time to time outstanding
at the rates and at the times specified in the Loan Agreement, and the entire
Obligations shall be due and payable on the Maturity Date.

2. Default and Acceleration. The Loan (as defined in the Instrument) and the
Obligations (as defined in the Instrument) shall become immediately due and
payable, at the option of Lender, upon the occurrence of any Event of Default
(as defined in the Loan Agreement).

3. Notices. All notices or other written communications hereunder shall be
delivered in accordance with Section 9.02 of the Loan Agreement.

4. No Usury. Under no circumstances shall the aggregate amount paid or to be
paid as interest under this Note exceed the highest lawful rate permitted under
applicable usury law (the “Maximum Rate”). If under any circumstances the
aggregate amounts paid on this Note shall include interest payments which would
exceed the Maximum Rate, Borrower stipulates that payment and collection of
interest in excess of the Maximum Rate (the “Excess Amount”) shall be deemed the
result of a mistake by both Borrower and Lender, and Lender shall promptly
credit the Excess Amount against the Balance (without Prepayment Premium or
other premium) or refund to Borrower any portion of the Excess Amount which
cannot be so credited.

5. Security and Documents Incorporated. This Note is the Escondido Note referred
to in the Loan Agreement and the Instrument and is the Note secured by the
Instrument and the Property (as defined in the Instrument). Borrower shall
observe and perform all of the terms and conditions in the Documents (as defined
in the Instrument). All of the provisions of the other Documents (including,

 

1

Prudential Loan No. 706109206

CNL MOB Portfolio

Promissory Note (Escondido Medical Arts Centre)



--------------------------------------------------------------------------------

without limitation, the limited and full recourse liability provisions of
Article VIII of the Loan Agreement) are incorporated into this Note to the same
extent and with the same force as if fully set forth in this Note.

6. Joint and Several Liability. This Note shall be the joint and several
obligation of all makers, endorsers, guarantors and sureties, and shall be
binding upon them and their respective successors and assigns and shall inure to
the benefit of Lender and its successors and assigns.

7. Certain Waivers. Borrower and all others who may become liable for the
payment of all or any part of the Obligations do hereby severally waive
presentment and demand for payment, notice of dishonor, protest and notice of
protest, notice of non-payment and notice of intent to accelerate the maturity
hereof (and of such acceleration). No release of any security for the
Obligations or extension of time for payment of this Note or any installment
hereof, and no alteration, amendment or waiver of any provision of this Note,
the Instrument or the other Documents shall release, modify, amend, waive,
extend, change, discharge, terminate or affect the liability of Borrower, and
any other who may become liable for the payment of all or any part of the
Obligations, under this Note, the Instrument and the other Documents.

8. WAIVER OF TRIAL BY JURY. EACH OF BORROWER AND LENDER HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN CONTRACT, TORT OR
OTHERWISE, RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE DOCUMENTS, OR ANY
ALLEGED ACTS OR OMISSIONS OF LENDER OR BORROWER IN CONNECTION THEREWITH.

9. Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California.

10. California Local Law Provisions.

(a) In the event that at any time or for any reason a court of competent
jurisdiction determines that Lender is not entitled to payment of the Default
Rate or that the Default Rate does not apply to all or any part of the
Obligations, then such Obligations shall continue to bear interest at the
greater of the Note Rate or the maximum rate of interest allowed by law until
all such amounts are repaid to Lender in full.

(b) Borrower hereby expressly waives any right it may have under California
Civil Code Section 2954.10 to prepay this Note, in whole or in part, without
prepayment charge, upon acceleration of the Maturity Date of this Note, and
agrees that if for any reason, a prepayment of any or all of this Note is made,
whether voluntarily, involuntarily or upon or following any acceleration of the
Maturity Date of this Note by Lender, then Borrower shall pay the Prepayment
Premium calculated pursuant to Section 1.06 of the Loan Agreement. By initialing
this provision in the space provided below, Borrower hereby declares that
Lender’s agreement to make the Loan at the Note Rate and for the term set forth
in the Loan Agreement constitutes adequate consideration, given individual
weight by Borrower, for this waiver and agreement.

 

  INITIALS OF BORROWER:    /s/ JT   

 

2

Prudential Loan No. 706109206

CNL MOB Portfolio

Promissory Note (Escondido Medical Arts Centre)



--------------------------------------------------------------------------------

(c) Borrower hereby agrees that this Note constitutes a written consent to
waiver of trial by jury pursuant to the provisions of California Code of Civil
Procedure Section 631 and Borrower does hereby constitute and appoint Lender its
true and lawful attorney-in-fact, which appointment is coupled with an interest,
and Borrower does hereby authorize and empower Lender, in the name, place and
stead of Borrower, to file this Note with the clerk or judge of any court of
competent jurisdiction as statutory written consent to waiver of trial by jury.

(d) This Note shall be governed by and construed in accordance with the laws of
the State in which the real property granted under the Instrument is located.

(e) Notwithstanding any other term or provision contained herein, and in
addition to the provisions of Section 8.02 of the Loan Agreement, the Recourse
Parties shall have personal liability for the Obligations if the Property shall
have been rendered “environmentally impaired” as such term is defined in
Section 726.5 of the California Code of Civil Procedure.

(f) Paragraph 8 above is hereby deleted in its entirety and the following is
substituted in lieu thereof:

“8. RESOLUTION OF DISPUTES.

(a) WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY LAW, EACH OF LENDER
AND BORROWER HEREBY AGREES TO, AND DOES, WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THE LOAN, ANY
DOCUMENT OR ANY OTHER DOCUMENT OR INSTRUMENT BETWEEN THE PARTIES RELATING TO THE
LOAN, THE DOCUMENTS, THE PROPERTY OR ANY DEALINGS BETWEEN THE PARTIES RELATING
TO THE SUBJECT MATTER OF ANY OF THE DOCUMENTS. THE SCOPE OF THIS WAIVER IS
INTENDED TO BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES (EACH A “DISPUTE”, AND
COLLECTIVELY, ANY OR ALL, THE “DISPUTES”) OF ANY KIND WHATSOEVER THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THE LOAN, ANY
DOCUMENT OR ANY OTHER DOCUMENT OR INSTRUMENT BETWEEN THE PARTIES RELATING TO THE
LOAN, THE DOCUMENTS, THE PROPERTY OR ANY DEALINGS BETWEEN THE PARTIES RELATING
TO THE SUBJECT MATTER OF ANY OF THE DOCUMENTS, INCLUDING, WITHOUT LIMITATION,
CONTRACT CLAIMS, TORT CLAIMS, ANTITRUST CLAIMS, BREACH OF DUTY CLAIMS, AND ALL
OTHER COMMON-LAW OR STATUTORY CLAIMS. EACH OF LENDER AND BORROWER ACKNOWLEDGES
THAT THIS WAIVER IS A MATERIAL INDUCEMENT TO ENTERING INTO THIS NOTE AND ALL
OTHER DOCUMENTS, AGREEMENTS AND INSTRUMENTS PROVIDED FOR HEREIN, AND THAT EACH
WILL CONTINUE TO BE BOUND BY AND RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS. EACH OF LENDER AND BORROWER FURTHER WARRANTS AND REPRESENTS THAT IT
HAS REVIEWED THIS WAIVER WITH LEGAL COUNSEL OF ITS OWN CHOOSING, OR HAS HAD AN
OPPORTUNITY TO DO SO, AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY
TRIAL RIGHTS HAVING HAD THE OPPORTUNITY TO CONSULT WITH LEGAL COUNSEL. THIS
WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE MODIFIED EITHER ORALLY

 

3

Prudential Loan No. 706109206

CNL MOB Portfolio

Promissory Note (Escondido Medical Arts Centre)



--------------------------------------------------------------------------------

OR IN WRITING, AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS NOTE OR ANY DOCUMENT OR OTHER
DOCUMENT ENTERED INTO BETWEEN THE PARTIES IN CONNECTION WITH THIS NOTE OR ANY
DOCUMENT. IN THE EVENT OF LITIGATION, THIS NOTE MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT WITHOUT A JURY.

LENDER’S INITIALS: /s/ TG

BORROWER’S INITIALS: /s/ JT

(b) Consent to Judicial Reference. If and to the extent that Paragraph 8(a)
immediately above is determined by a court of competent jurisdiction to be
unenforceable or is otherwise not applied by any such court, each of the parties
to this Note hereby consents and agrees that (i) any and all Disputes shall be
heard by a referee in accordance with the general reference provisions of
California Code of Civil Procedure Section 638, sitting without a jury in the
City and County of San Diego, California, (ii) such referee shall hear and
determine all of the issues in any Dispute (whether of fact or of law),
including issues pertaining to a “provisional remedy” as defined in California
Code of Civil Procedure Section 1281.8, including without limitation, entering
restraining orders, entering temporary restraining orders, issuing temporary and
permanent injunctions and appointing receivers, and shall report a statement of
decision, provided that, if during the course of any Dispute any party desires
to seek such a “provisional remedy” but a referee has not been appointed, or is
otherwise unavailable to hear the request for such provisional remedy, then such
party may apply to the San Diego County Superior Court for such provisional
relief, and (iii) pursuant to California Code of Civil Procedure Section 644,
judgment may be entered upon the decision of such referee in the same manner as
if the Dispute had been tried directly by a court. The parties shall use their
respective commercially reasonable and good faith efforts to agree upon and
select such referee, provided that such referee must be a retired California
state or federal judge, and further provided that if the parties cannot agree
upon a referee, the referee shall be appointed by the Presiding Judge of the San
Diego County Superior Court. Each of Lender and Borrower acknowledges that this
consent and agreement is a material inducement to enter into this Note, the
Documents and all other agreements and instruments provided for herein or
therein, and that each will continue to be bound by and to rely on this consent
and agreement in their related future dealings. The parties shall share the cost
of the referee and reference proceedings equally; provided that, the referee may
award attorneys’ fees and reimbursement of the referee and reference proceeding
fees and costs to the prevailing party, whereupon all referee and reference
proceeding fees and charges will be payable by the non-prevailing party (as so
determined by the referee). Each of Lender and Borrower further warrants and
represents that it has reviewed this consent and agreement with legal counsel of
its own choosing, or has had an opportunity to do so, and that it knowingly and
voluntarily gives this consent and enters into this Note having had the
opportunity to consult with legal counsel. This consent and agreement is
irrevocable, meaning that it may not be modified either orally or in writing,
and this consent and agreement shall apply to any subsequent amendments,
renewals, supplements, or modifications to this Note or any other agreement or
document entered into between the parties in connection with this Note. In the
event of litigation,

 

4

Prudential Loan No. 706109206

CNL MOB Portfolio

Promissory Note (Escondido Medical Arts Centre)



--------------------------------------------------------------------------------

this Note may be filed as evidence of either or both parties’ consent and
agreement to have any and all Disputes heard and determined by a referee under
California Code of Civil Procedure Section 638. Notwithstanding anything to the
contrary contained herein, the parties acknowledge and agree that this provision
shall have no application to any non-judicial foreclosure of all or any portion
of the Property (whether pursuant to the provisions of the Documents or
applicable law).

LENDER’S INITIALS: /s/ TG

BORROWER’S INITIALS: /s/ JT

(c) Not Applicable to Non-Judicial Foreclosures/Realization on Property.
Notwithstanding anything to the contrary contained in this Paragraph 8, each of
Lender and Borrower understand, acknowledge and agree that (i) the provisions of
Paragraph 8(b) above shall have no application to any non-judicial foreclosure
and/or private (i.e., non-judicial) sale under the California Commercial Code as
to all or any portion of the Property whether pursuant to the provisions of the
Documents or applicable law; provided, however, in the event Borrower contests
the same, then the provisions of Paragraph 8(b) above shall apply to any Dispute
arising therefrom (but not the non-judicial foreclosure proceeding, which may
remain pending), and (ii) the provisions of Paragraph 8(b) above shall not be
deemed to be a waiver by, or a limitation upon, the rights of Lender to proceed
with a non-judicial foreclosure or private sale under said Commercial Code as a
permitted remedy hereunder or under applicable law.”

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

[SIGNATURES ON FOLLOWING PAGE]

 

5

Prudential Loan No. 706109206

CNL MOB Portfolio

Promissory Note (Escondido Medical Arts Centre)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Note has been executed by Borrower as of the date first
set forth above.

 

BORROWER: CHP ESCONDIDO CA MOB OWNER, LLC, a Delaware limited liability company
By:  

/s/ Joshua J. Taube

  [SEAL] Name:   Joshua J. Taube   Title:   Vice President  

 

6

Prudential Loan No. 706109206

CNL MOB Portfolio

Promissory Note (Escondido Medical Arts Centre)